         Case 2:20-cr-00363-APG-VCF Document 26 Filed 03/05/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Darryl Henderson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00363-APG-VCF
12                  Plaintiff,                            STIPULATION TO CONTINUE
13                                                        PRETRIAL MOTION DEADLINES
            v.
                                                          (Second Request)
14   DARRYL HENDERSON,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Rebecca A. Levy, Assistant Federal Public Defender, counsel for Darryl Henderson, that the
21   previously ordered deadline for filing of pretrial motions be vacated and that the parties herein
22   shall have to and including March 19, 2021, within which to file the Defendant’s pretrial
23   motions currently due March 5, 2021.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including April 2, 2021, to file any and all responsive pleadings, currently due
26   March 19, 2021.
         Case 2:20-cr-00363-APG-VCF Document 26 Filed 03/05/21 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including April 9, 2021, to file any and all replies to dispositive motions,
 3   currently due March 26, 2021.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to review discovery, conduct
 6   further investigation in this case in order to determine whether there are any pretrial issues that
 7   must be litigated and whether the case will ultimately go to trial or will be resolved through
 8   negotiations.
 9           2.      The defendant is not incarcerated and does not object to the continuance.
10           3.      The parties agree to the continuance.
11           4.      The additional time requested herein is not sought for purposes of delay, but
12   merely to allow counsel for defendant sufficient time within which to discuss the proposed
13   resolution with his client.
14           5.      Additionally, denial of this request for continuance could result in a miscarriage
15   of justice.
16           This is the second stipulation to continue filed herein.
17           DATED this 4th day of March 2021.
18    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
19
20        /s/ Rebecca A. Levy                              /s/ Bianca R. Pucci
      By_____________________________                  By_____________________________
21
      REBECCA A. LEVY                                  BIANCA R. PUCCI
22    Assistant Federal Public Defender                Assistant United States Attorney

23
24
25
26
                                                       2
           Case 2:20-cr-00363-APG-VCF Document 26 Filed 03/05/21 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00363-APG-VCF
 4
                      Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                            OF LAW AND ORDER
             v.
 6
     DARRYL HENDERSON,
 7
                      Defendant.
 8
 9
10                         FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.       Counsel for the defendant needs additional time to review discovery, conduct
14    further investigation in this case in order to determine whether there are any pretrial issues that
15    must be litigated and whether the case will ultimately go to trial or will be resolved through
16    negotiations.
17           2.       The defendant is not incarcerated and does not object to the continuance.
18           3.       The parties agree to the continuance.
19           4.       The additional time requested herein is not sought for purposes of delay, but
20   merely to allow counsel for defendant sufficient time within which to discuss the proposed
21   resolution with his client.
22           5.       Additionally, denial of this request for continuance could result in a miscarriage
23   of justice.
24   ///
25   ///
26   ///
                                                        3
         Case 2:20-cr-00363-APG-VCF Document 26 Filed 03/05/21 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   March 19, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including April 2, 2021, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including April 9, 2021, to file any and all replies to dispositive motions.
 8                      5th day of March 2021.
            DATED this ____
 9
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
